TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 29, 2015



                                      NO. 03-14-00598-CV


                                         C. R., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




             APPEAL FROM 274TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the termination decree signed by the district court on September 11, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s termination decree. Therefore, the Court affirms the district

court’s termination decree.      Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.